Citation Nr: 0207452	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  98-05 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for impotence and urinary dysfunction, 
claimed to be as a result of Department of Veterans Affairs 
(VA) medical treatment received in November 1994.

2.  Entitlement to an increased (compensable) disability 
rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
December 1975.  These matters come to the Board of Veterans' 
Appeals (Board) from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO).  In that rating decision the RO 
denied entitlement to compensation benefits pursuant to 
38 U.S.C. § 1151 for impotence and urinary dysfunction, 
claimed to be the result of VA medical treatment in November 
1994.  The RO also denied entitlement to a compensable 
disability rating for the veteran's service-connected 
hemorrhoids.  The veteran perfected an appeal of that 
decision.

In January 2001, the veteran testified before the undersigned 
Board member at a personal hearing at the RO.  In May 2001, 
the Board remanded the case to the RO for additional 
development.  As will be explained below, that development 
has been completed to the extent possible and the case 
returned to the Board.

In a January 2001 statement the veteran claimed to be 
experiencing emotional problems as the result of the 
treatment he received from the VA medical center in November 
1994.  The RO has not yet addressed this issue, and it is 
referred to the RO for appropriate action.  See Bruce v. 
West, 11 Vet. App. 405 (1998) (the Board does not have 
jurisdiction of issues not adjudicated by the RO).



FINDINGS OF FACT

1.  The medical evidence of record does not demonstrate that 
impotence or any urinary or bowel dysfunction are the result 
of VA hospitalization, treatment, or examination.

2.  No hemorrhoids have been identified on recent medical 
examination.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to VA compensation benefits 
for impotence and urinary dysfunction pursuant to the 
provisions of 38 U.S.C. § 1151 have not been met.  38 
U.S.C.A. § 1151 (West 1991 & Supp. 2001); 38 C.F.R. § 3.358 
(1996).

2.  The criteria for a compensable disability rating for 
hemorrhoids are not met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from impotence and 
urinary dysfunction as the result of a catheter having been 
improperly removed while he was receiving treatment from a VA 
medical facility in November 1994 for a bladder outlet 
obstruction.  He also claims that a compensable rating for 
his service-connected hemorrhoids is warranted because the 
condition has worsened.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
appellate courts.  The Board must also consider and discuss 
all applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991); see Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999); 38 C.F.R. § 19.7.  

Given these requirements, as to each issue on appeal the 
Board will review the relevant evidence of record and the 
pertinent law and regulation, and then analyze the evidence 
in terms of the controlling law.  As a threshold matter the 
Board will determine whether VA has fulfilled its duty to 
notify the veteran and to assist the veteran in developing 
the evidence in support of his claims.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to the duty to assist.  Regulations 
implementing the VCAA have been enacted.  See Duty to Assist, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001), mot. for recons. denied, 14 Vet. App. 327 
(2001) (per curiam), mot. for review en banc denied, 15 Vet. 
App. 21 (2001) (per curiam) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the two issues on appeal has 
proceeded in accordance with the provisions of the law and 
regulation.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.   

In his March 1998 substantive appeal, the veteran asserted 
that relevant VA medical records were missing from his claims 
file.  In an April 1998 notice the RO informed the veteran 
that he had to submit specific, detailed information 
regarding the allegedly missing records.  The veteran did 
not, however, provide any additional information to the RO.  

The RO provided the veteran statements of the case and 
supplemental statements of the case in January 1998, March 
2000 and March 2002.  In those documents the RO informed the 
veteran of the regulatory requirements pertaining to the 
claimed benefits, and provided him the rationale for not 
awarding the benefits he sought.  The March 2002 supplemental 
statement of the case provided the veteran with specific 
information pertaining to the VCAA and its implementing 
regulations.  

During the January 2001 hearing the veteran's representative 
indicated that during a pre-hearing conference it was 
determined that the veteran needed to obtain evidence from a 
private urologist in support of his claim.  The 
representative requested that adjudication of the appeal be 
delayed in order to allow time to submit the requested 
evidence.  The undersigned granted the requested delay.  
However, the veteran did not submit any additional evidence.  

In the May 2001 remand the Board informed the veteran of the 
conflicts or deficiencies in the available evidence, the 
evidence required to resolve those conflicts, and the 
additional evidence needed to substantiate his appeals.  The 
RO informed the veteran in an August 2001 notice of the 
necessity of identifying all medical records relevant to his 
claim.  The veteran requested an additional period of time to 
submit evidence, but he did not submit any additional 
evidence.  In September 2001 the RO informed the veteran of 
the necessity of participating in the VA medical examination 
being scheduled, but the veteran failed to fully cooperate in 
that he declined required specialist consultation and 
testing, without explanation.

The veteran's representative has reviewed the claims file on 
multiple occasions, and did not indicate that the veteran had 
any additional evidence to submit.  The RO notified the 
veteran each time his case was sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claims.

The RO has obtained the veteran's service medical records and 
VA treatment records, and provided him VA examinations in 
February 1997 and October 2001.  As previously stated, the 
veteran has asserted that relevant VA medical records are 
missing from his claims file, which he described in the 
January 2001 hearing as including records of treatment 
received in December 1994 and early in 1995, and the results 
of penile Doppler studies conducted in April 1995.  In the 
May 2001 remand the Board instructed the RO to obtain those 
VA treatment records, and to notify the veteran if the 
records could not be obtained.  The RO asked the VAMC to 
provide copies of all VA treatment records dated from 
December 1994 to December 1995, including the results of the 
penile Doppler studies purportedly conducted in April 1995.  
The VAMC provided copies of all available records, which did 
not include records of any treatment from November 1994 to 
September 1995.  

The Board notes that when seeking treatment for impotence and 
urinary dysfunction in September 1995, the veteran denied 
having previously sought treatment for the problems.  In 
addition, the VA treatment records in the claims file include 
a penile Doppler study that was conducted in April 1996, and 
the available records make no  reference to any treatment or 
evaluation conducted prior to September 1995.  In the August 
2001 notice the RO instructed the veteran to obtain any 
additional treatment records pertinent to his claims, and 
informed him that it was his responsibility to obtain those 
records.  The veteran again requested an extension of time in 
which to submit relevant evidence, but no additional evidence 
was submitted.  The Board finds, therefore, that all 
available, relevant VA treatment records have been associated 
with the claims file.

The Board notes that in a claim for compensation benefits, 
the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  A medical examination or opinion is 
necessary if the information and evidence of record is not 
sufficient for VA to make a decision on the claim, but: 
(1) contains competent lay or medical evidence of a currently 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service, or during any 
applicable presumptive period; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disorder.  38 U.S.C.A. § 5103A 
(West Supp. 2001); Duty to Assist, 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In the May 2001 remand the Board instructed the RO to provide 
the veteran an additional VA examination, including a medical 
opinion as to whether any treatment provided by the VAMC in 
November 1994 resulted in additional disability, including 
impotence or incontinence.  That examination was to include 
any diagnostic testing or consultation with a medical 
specialist deemed necessary by the examiner.  The RO provided 
the medical examination to the veteran, which included review 
of his medical records, consideration of his past medical 
history and his current complaints, and a physical 
examination.  The examiner rendered appropriate diagnoses and 
provided the requested opinions, to the extent possible.  The 
examiner also determined that additional diagnostic testing 
and consultation with a medical specialist was necessary in 
order to provide all of the medical opinions requested by the 
Board.  The veteran refused, however, to participate in the 
testing or additional examination, without explanation.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that although VA has a duty to assist the 
veteran in developing his claim, the veteran also has a duty 
to cooperate with VA in obtaining the necessary evidence.  
See Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996) [the 
duty to assist is not a one way street]; see also Hilkert v. 
West, 11 Vet. App. 284 (1998), rev'd on other grounds, 12 
Vet. App. 145 (1999) [VA's duty to assist does not require VA 
to prove the claim with the claimant only in a passive role].  
In addition, the regulations provide that if the veteran 
fails to appear for an examination that is necessary to 
determine the merits of his claim, the claim will be 
adjudicated based on the evidence of record.  38 C.F.R. 
§ 3.655(b).  Because the examiner determined that additional 
examination and testing was needed, and the veteran failed to 
participate in that testing and examination, another attempt 
to provide the veteran the opportunity for an examination is 
not warranted.

The Court has also held that, as a matter of law, the veteran 
is entitled to compliance with the Board's remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  
Compliance with the Board's remand instructions will be 
found, however, if the RO requests a medical opinion, and the 
examiner finds that an opinion cannot be given based on the 
available evidence.  See Roberts v. West, 13 Vet. App. 185 
(1999).  Because the RO tried to obtain the VA treatment 
records described by the veteran, informed him of his 
responsibility in obtaining those records, and was not able 
to obtain all of the opinions requested in the Board's May 
2001 remand due to the veteran's failure to participate in 
the additional testing and examination, the Board finds that 
the RO has substantially complied with the Board's remand 
instructions.

In addition to the veteran's VA treatment records and the 
examination reports, the veteran presented hearing testimony 
before the undersigned in January 2001.  The veteran or his 
representative have not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claims and that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating 
his claims.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).

1.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for impotence and urinary dysfunction, 
claimed to be as a result of Department of Veterans Affairs 
(VA) medical treatment received in November 1994.
Factual Background

VA treatment records disclose that on November 20, 1994, the 
veteran sought treatment in the emergency room of a VA 
Medical Center at 4:05 a.m. because he had not been able to 
urinate since 3:00 p.m. of the previous day.  He also 
complained of respiratory symptoms, for which he was taking 
over the counter medication.  When examined by the medical 
care provider, he reported having had difficulty urinating 
for five years.  His urinary complaints were assessed as a 
questionable bladder outlet obstruction secondary to the use 
of decongestants.  A Foley catheter was inserted at 4:45 
a.m., and removed at 5:00 a.m., resulting in the retrieval of 
700 cubic centimeters of urine.  The veteran was then 
instructed to stop using the decongestants and 
antihistamines.  The treatment record makes no reference to 
any abnormality in inserting or removing the catheter, or any 
other complaints registered by the veteran during the visit.

The veteran again sought treatment in the emergency room of 
the VAMC at 2:00 a.m. on November 21, 1994.  He then 
complained of severe pain in the left side of the abdomen, 
cramping, and bloating that had started at midnight, and 
having difficulty voiding.  His complaints were then 
attributed to questionable constipation, but he left the 
treatment facility prior to completion of the evaluation.  
The November 21, 1994 treatment record is silent for any 
complaints regarding impotence or urinary dysfunction.

There is no record of the veteran again seeking treatment 
from the VAMC until September 1995, at which time he reported 
having difficulty with urination.  On intake he stated that 
he had last received treatment six months previously.  When 
interviewed by the treatment provider he stated that use of 
the Foley catheter in the previous year had caused him to be 
impotent and to have difficulty urinating.  When the 
treatment provider asked him how long he had been having 
these problems, he responded that they had existed since 
November 1994.  The treatment provider then asked him why he 
had not sought treatment earlier, to which he responded that 
he did not like the physician he had apparently originally 
seen.  The treatment provider ordered laboratory work to be 
completed, but the veteran left the VAMC without having the 
laboratory work done.  

The veteran was again seen in the VAMC one week later, when 
the laboratory work was apparently completed.  The urinalysis 
and measurement of his prostate specific antigen (PSA) were 
normal, and the medical care provider ordered testing of his 
testosterone level and referred him to the Urology Clinic for 
evaluation of his impotence.  

The veteran did not have the laboratory work done to 
determine his testosterone level.  He returned to the VAMC in 
October 1995.  He again asserted that the treatment he had 
received in November 1994 had caused him to be impotent.  The 
medical care provider again ordered testing of his 
testosterone level, which was shown to be below normal.  The 
treatment provider then noted that the veteran had a history 
of subjective impotence, with a questionable psychological 
overlay.  The veteran was then given a series of testosterone 
injections.

A February 1996 treatment record indicates that the veteran 
again reported having difficulty urinating, and that he had 
been impotent since being treated for a bladder outlet 
obstruction in November 1994.  The treatment provider noted 
that laboratory testing in September 1995, except for the 
testosterone level, was normal.  The treatment provider then 
referred the veteran to the Vascular Laboratory for 
evaluation and a penile Doppler study, and a referral to the 
Urology Clinic was again made.  The veteran's complaints were 
then assessed as impotence.  An annotation in his records by 
the VAMC pharmacist indicates that his difficulty urinating 
could be due to medication he was taking.

A March 1996 treatment record discloses that the veteran had 
missed his February 1996 appointment in the Urology Clinic.  
Another appointment was made for April 1996.  He continued to 
complain of difficulty urinating.  An X-ray study of the 
kidney, ureters, and bladder was shown to be normal.

The veteran underwent a urology evaluation in April 1996, 
when he reported being unable to void without urgency and 
having been catheterized due to urine retention 18 months 
previously.  He stated that since the catheterization he had 
fecal and urinary urgency, and impotence.  The urologist did 
not record any abnormalities as the result of a physical 
examination, and requested additional diagnostic testing, 
including a uroflow study.  The urologist did, however, enter 
impressions of impotence and urinary dysfunction.  The 
veteran failed to appear for the uroflow study on two 
separate occasions.

Additional diagnostic testing was performed in the Vascular 
Laboratory in April 1996, which was shown to be normal.  A 
penile Doppler study was also completed in April 1996, which 
showed no evidence of a cavernosal inflow occlusion, and no 
evidence of a lower extremity inflow occlusion.

The veteran again complained of abnormal voiding in July 
1996, which he claimed to have occurred since he was 
catheterized in 1994.  The medical care provider then noted 
that diagnostic testing in February and April 1996 was 
normal, and that the veteran had failed to appear for the 
uroflow study in May and June 1996.  The veteran was again 
referred for urodynamic testing.

A record annotation in August 1996 indicates that the 
veteran's history was significant for erectile dysfunction.  
All laboratory values, other than testosterone, were within 
normal limits.  The VA treatment records make no further 
reference to any complaints or clinical findings related to 
impotence or urinary dysfunction, although the veteran 
continued to received treatment for other disorders.

In his January 1997 claim the veteran asserted that he 
experienced incontinence and impotence as a result of the 
treatment provided in November 1994.  He did not specify 
whether the incontinence was of bladder or bowel function.  

Documents in the veteran's VA claims folder reflect that in 
May 1996 the veteran submitted an administrative claim to the 
VAMC under the Federal Tort Claims Act, in which he asserted 
that removing the catheter from his penis while it was 
inflated caused him to have a "disabled" penis and slow 
urination.  The administrative claim was denied in January 
1997 on the basis that the veteran had not reported any 
problems when again seen at the VAMC on November 21, 1994, or 
indeed prior to September 1995.  A medical review conducted 
in conjunction with the administrative claim resulted in the 
conclusions that his assertions were not supported by the 
medical evidence of treatment, and that the injuries he 
claimed would not have resulted from improper removal of the 
catheter.

The veteran and his spouse provided testimony at a hearing 
before the undersigned in January 2001.  He then stated that 
prior to the incident that resulted in him visiting the VAMC 
in November 1994, he had not had any difficulty urinating.  
He then went to the emergency room because he was unable to 
urinate.  After a preliminary examination and questioning, a 
catheter was inserted in his penis and urine drained from the 
bladder.  He also stated that the catheter was left in for 
45 minutes to an hour, when it was removed without being 
deflated.  He testified that the nurse started crying after 
removing the catheter, and exclaimed "oh, my God, what have 
I done."  He also testified that he was bleeding from the 
penis when the catheter was removed, and lost a pint of 
blood.  According to him, he was nonetheless released from 
the VAMC with no further treatment.  He reported that he 
continued to experience the seepage of blood from the penis 
for two weeks afterwards.  He also experienced extreme pain 
and swelling in the area, which made urinating very 
difficult.  He did, however, urinate about once a day.

The veteran testified that in February 1995 he noticed that 
he was no longer able to achieve an erection, and that he had 
not previously attempted an erection due to the pain.  When 
asked whether he had notified the VAMC of the problems he was 
having, he responded that he had re-scheduled an appointment 
and that he was then suffering the affects of the trauma; he 
did not report having communicated his problems to the VAMC.  
He also testified that when the Doppler study was conducted, 
the physician performing the testing told him that his penis 
should become erect, but that it had not.  He stated that he 
continued to suffer erectile dysfunction, and that he 
continued to have difficulty urinating.  He described the 
difficulty with urination as urgency and increased frequency 
of urination.

The veteran's spouse testified that she heard him scream when 
he was being treated in November 1994, that he was unable to 
walk for two weeks afterwards, and that he continued to 
suffer from erectile dysfunction.

The RO provided the veteran an additional VA medical 
examination in October 2001 that included a review of the 
claims file.  During the examination the veteran asserted 
that he suffered from prostate and bladder problems, 
impotence, hemorrhoids and urgency of stool with occasional 
incontinence due to the treatment he received in November 
1994.  He described the treatment as having a catheter 
removed from his penis without being deflated.  He stated 
that he had been unable to have an erection since the 
treatment was provided.  The examiner noted that the 
treatment in November 1994 had been given because the veteran 
was unable to urinate.  The veteran also stated, however, 
that he was able to urinate normally if he took his 
"vitamins and nutrients."  According to the veteran, if he 
did not take the vitamins and nutrients, his stream was very 
slow.  He did not experience incontinence, hesitancy, or any 
other urinary symptoms.

Physical examination revealed the prostate to be normal.  The 
examiner ordered a urology consultation and laboratory 
testing following the physical examination, which the 
examiner found necessary in evaluating the claimed disorders.  
The veteran, however, refused to participate in the 
additional examination or diagnostic testing.  Based on the 
evidence available, the examiner found that the veteran 
obviously had some sort of prostate problem prior to the 
treatment being given in November 1994, in that he was 
experiencing urine retention.  The examiner also found that 
if the November 1994 treatment aggravated the prostate 
problem, the symptoms were not extremely severe because the 
veteran continued to be able to urinate.  The examiner 
determined that any injury to the urinary tract would not 
have caused the bowel problems and bowel incontinence 
described by the veteran.  The examiner also determined that 
although urinary incontinence could be related to an injury 
as described by the veteran, the veteran did not report 
experiencing urinary incontinence.
Law and Regulations

38 U.S.C. § 1151

If the veteran suffers an injury as the result of VA medical 
or surgical treatment and the injury results in additional 
disability, disability compensation benefits for the injury 
is warranted.  In determining whether any additional 
disability resulted from a treatment-related injury, the 
veteran's physical condition immediately prior to the injury 
on which the claim for compensation is based will be compared 
to the subsequent physical condition resulting from the 
injury, each body part being considered separately.  As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or injury 
for which the treatment was authorized.  38 U.S.C.A. § 1151 
(West 1991 & Supp. 2001).

In determining whether such additional disability resulted 
from a disease or injury or aggravation of a disease or 
injury suffered as a result of VA medical treatment, it must 
be shown that the disability is actually the result of such 
injury, and not merely coincidental with it, and that the 
injury is not a necessary consequence of the medical 
treatment.  "Necessary consequences" are those that are 
certain to result from, or intended to result from, the 
medical treatment.  38 U.S.C.A. § 1151 (West 1991), 38 C.F.R. 
§ 3.358 (1996).

The Board notes that 38 U.S.C.A. § 1151 was amended in 1997 
to require a finding of fault on the part of the health care 
providers in order for any resulting disability to be 
compensable.  Departments of Veterans Affairs and Housing and 
Urban Development Appropriations Act of 1997, Pub. L. No. 
104-204, § 422a, 110 Stat. 2926 (1997) (codified at 
38 U.S.C.A. § 1151 (West Supp. 2001)).  The purpose of the 
amendment was, in effect, to nullify the United States 
Supreme Court's decision in Brown v. Gardner, 513 U.S. 115 
(1994), in which the Supreme Court held that no showing of 
negligence was necessary for recovery under the version of 
38 U.S.C.A. § 1151 in effect prior to 1997.  The amendment to 
the statute applies, however, only to claims filed on or 
after October 1, 1997.  Because the veteran's claim was filed 
prior to October 1, 1997, his claim is properly adjudicated 
by applying the law in effect prior to the amendment, which 
is more advantageous to the veteran since negligence on the 
part of VA need not be demonstrated.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 40-97.
Standard of Review

The determination regarding entitlement to compensation 
benefits is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 
1 (1999); 38 C.F.R. § 3.303(a).  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§§ 3.102.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that "when the positive 
and negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein [holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence].  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.   Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).
Analysis

As previously stated, the veteran contends that the treatment 
he received at the VAMC on November 20, 1994, specifically 
the removal of a Foley catheter from his penis without 
deflating it, resulted in impotence and difficulty urinating.  
In his initial claim he referred to "incontinence," but he 
did not specify whether he was referring to bowel or bladder 
incontinence.  As will be shown below, his VA treatment 
records indicate that he has received treatment for multiple 
bowel complaints, and he told the examiner in October 2001 
that he suffered from bowel incontinence due to the November 
1994 treatment.  As noted by the October 2001 VA examiner, 
the veteran does not appears to contend that he has bladder 
incontinence; in fact his contention is quite the opposite, 
namely that he has difficulty urinating.  

The Board initially observes that it is somewhat hampered in 
its inquiry by what appears to be a long-standing habit of 
the veteran of missing medical appointments without 
satisfactory explanation.  This has been well documented in 
the medical records and has been described in some detail in 
the factual background section above.  Of particular concern 
is the fact that the October 2001 VA examiner specifically 
requested a urology consultation and further diagnostic 
testing (PSA and testosterone level) and the veteran refused 
to cooperate.

The Board reiterates that, as the United States Court of 
Appeals for Veterans Claims (the Court) has stated, "the duty 
to assist is not always a one-way street. If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

The grant of compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 requires the following: (1) medical evidence of a 
current disability; (2) evidence of an injury as the result 
of VA treatment; and (3) medical evidence of a nexus between 
the injury and the current disability.  See Jones v. West, 12 
Vet. App. 460 (1999).  Accordingly, the Board has carefully 
reviewed the evidence in order to determine whether the 
veteran currently suffers from impotence or urinary 
dysfunction; whether he incurred an injury as a result of the 
November 1994 VA treatment; and, if so, whether a nexus 
exists between any part of the impotence or urinary 
dysfunction and the injury purportedly incurred in November 
1994.  

For reasons explained below, the Board finds that for the 
purpose of its analysis it will be assumed that the veteran 
currently suffers from impotence and urinary dysfunction.  
The Board further finds, however, that the veteran did not 
suffer an injury as a result of the treatment received in 
November 1994, nor does the medical evidence establish a 
nexus between his currently diagnosed impotence or urinary 
dysfunction and the claimed injury.

The evidence shows that beginning in September 1995 the 
veteran complained of impotence and difficulty urinating.  
Multiple physical examinations and diagnostic testing failed 
to reveal any objective medical evidence of any abnormality, 
with the exception of decreased testosterone levels.  A 
diagnosis of impotence was, however, entered in February 
1996, and a diagnosis of urinary dysfunction was entered in 
April 1996.  For the purpose of analysis the Board will, 
therefore, assume that the veteran's claim is supported by 
medical evidence of a current diagnosis of disability.

The veteran claims to have incurred an injury to the penis in 
November 1994, as the result of the Foley catheter being 
removed without being deflated.  The veteran has asserted 
that when treated on November 20, 1994, the catheter was in 
place for 45 minutes to an hour, and that removal of the 
catheter resulted in severe pain and bleeding, causing the 
loss of a pint of blood.  He and his wife further testified 
of the extreme consequences of this alleged misadventure, 
including seepage of blood from the penis for a period of two 
weeks; being unable to walk for the same period, and pain, 
which according to him prevented him from even attempting to 
engage in sex for several month afterward.  

As lay persons the veteran and his spouse are competent to 
provide evidence of observable symptoms, such as loss of 
blood.  However, the Board must evaluate their testimony in 
light of all of the evidence of record in order to determine 
whether it is credible.  See Madden, supra;  see also Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).  

The VA medical record documenting the treatment received on 
that date shows that the catheter was in place for 15 minutes 
and does not indicate that removal of the catheter resulted 
in any complaints from the veteran, loss of blood, or any 
other injury.  The veteran was again seen in the emergency 
room approximately 24 hours later; he evidently made no 
reference to any injury having resulted from the 
catheterization.  Thereafter, there is no medical record 
indicting that the veteran sought treatment for many months, 
and the veteran has pointed to no such treatment.  

These contemporaneous records are more probative than the 
veteran's reported history of having incurred an injury in 
November 1994.  The veteran did not report having incurred 
any injury as a result of the treatment until September 1995, 
more than nine months later.  Although he claims to have 
reported the injury to the VAMC in December 1994, no records 
of such a report could be located.  
It strains credulity to the breaking point that the veteran 
would experience an injury to his penis, with loss of much 
blood, continued bleeding, extreme pain and the like, and not 
seek specific and immediate treatment for it.

The Board finds that the description by the veteran and his 
spouse of the symptoms he purportedly experienced in November 
1994 is not credible.  Similarly, his assertions of having 
incurred an injury to the penis or urinary system at that 
time are not credible or probative.  Although the Board must 
take into consideration the testimony of the veteran and his 
spouse, it may consider whether self-interest may be a factor 
in making such statements. See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); Pond v. West, 12 Vet. App. 341, 345 
(1999).  The Board has concluded that the veteran's 
statements concerning the alleged injury sustained in 
November 1994, which are made in the context of seeking 
monetary benefits from the United States government, are much 
less probative than the contemporaneous medical records, 
which document no such injury. 

Moreover, although the veteran reported during multiple VA 
evaluations that he incurred an injury to the penis or 
urinary system when treated in November 1994, no medical 
professional has found that such an injury actually occurred.  
There has been no documentation of scarring and the like.  
The documentation pertaining to his administrative claim 
under the Federal Tort Claims Act indicates that a medical 
review of the procedure performed in November 1994 did not 
support the veteran's allegations.  The examiner in October 
2001 provided diagnoses of impotence and the symptoms of 
prostatism, which the veteran attributed to the catheter 
removal in November 1994.  The examiner did not find that the 
veteran had actually incurred such an injury.  

In short, based on  a review of the evidence of record, the 
Board finds therefore, that the veteran did not incur an 
injury to the penis or urinary system as a result of the VA 
treatment received on November 20, 1994.  The recent 
statements of the veteran and his spouse are not credible and 
are far outweighed by the medical evidence of record.

The veteran claims that his current symptoms, including 
impotence, urinary dysfunction, and bowel problems were 
caused by the November 1994 treatment.  The veteran's 
assertions are not probative of a nexus between the reported 
symptoms and the claimed injury because the veteran is not 
competent to provide evidence of the etiology of a medical 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The medical evidence shows that the veteran was experiencing 
difficulty voiding when he sought treatment on November 20, 
1994, which the examiner in October 2001 attributed to 
prostatism.  Although the medical records document that he 
continued to complain of difficulty voiding beginning in 
September 1995, he did not require any further 
catheterization to relieve his symptoms.  Multiple 
examinations and diagnostic tests documented in the VA 
treatment records did not reveal any cause for the reported 
urinary symptoms, including urgency, a slow stream, and 
difficulty voiding.  The veteran failed to cooperate in 
obtaining uroflow studies requested by his medical care 
providers, or in completing the testing and additional 
examination requested by the examiner in October 2001.  The 
examiner found that the symptoms then reported by the veteran 
were due to prostatism, although examination of the prostate 
was normal.  None of the medical evidence shows that the 
reported symptoms, including bowel incontinence, were due to 
the claimed injury.  The examiner specifically found that any 
problem with the urinary tract would not have caused the 
bowel problems and incontinence reported by the veteran.

The veteran testified that he was not aware of being impotent 
until February 1995.  Multiple diagnostic tests, including 
the April 1996 penile Doppler study, did not reveal any 
abnormalities, other than low testosterone.  The veteran 
received injections of testosterone as treatment for the 
impotence, so one can assume that the decreased testosterone 
was at least one cause of the impotence.  The medical care 
provider in October 1995 found that there was a questionable 
psychological overlay to the veteran's complaints.  There is 
no evidence linking the November 1994 VA treatment to either 
a reduction in testosterone or psychiatric problems.  
None of the medical evidence shows that the veteran's claimed 
impotence was the result of the treatment that the veteran 
received in November 1994.    

[The Board observes in passing, as noted in the Introduction, 
that the veteran has contended that he has psychiatric 
problems stemming from the November 1994 VA treatment.  This 
decision does not intimate any opinion as to the merits of 
any claim of entitlement to VA benefits for a psychiatric 
disability brought by the veteran under 38 U.S.C. § 1151].  

The Board finds, therefore, that the medical evidence does 
not establish a nexus between the symptoms reported by the 
veteran, including urinary dysfunction, impotence, and bowel 
problems, and the treatment received in November 1994.

In summary, and for the reasons and bases expressed above, 
the Board finds that the criteria for entitlement to 
compensation benefits pursuant to 38 U.S.C. § 1151 for 
impotence or urinary dysfunction, claimed to be as a result 
of VA medical treatment received in November 1994, are not 
met.  The preponderance of the evidence is, therefore, 
against the claim and benefits under 38 U.S.C. § 1151 are 
accordingly denied.

2.  Entitlement to an increased (compensable) disability 
rating for hemorrhoids.
Factual Background

The veteran's service medical records indicate that he 
underwent surgery for hemorrhoids in November 1975.  He was 
separated from service based on a finding by a Medical 
Evaluation Board that he did not meet the requirements for 
enlistment when he entered active duty in October 1975 due to 
the hemorrhoids.  In a March 1976 rating decision the RO 
granted service connection for hemorrhoids and rated the 
disorder as non-compensable.  The non-compensable rating has 
been in effect since then.

When seeking treatment on November 21, 1994, the veteran 
complained of abdominal pain, bloating, and cramping, and 
stated that he had not had a bowel movement in two days.  
Examination of the rectum failed to reveal any tenderness, 
and was hemocult negative.  An X-ray study of the abdomen was 
normal, and his complaints were assessed as questionable 
constipation.

During an April 1996 urology evaluation the veteran reported 
having had hemorrhoids 18 months previously, which caused 
constipation.  In August 1996 he complained of being 
constipated four days a week, and he was then given 
medication for constipation.  In December 1996 he complained 
of being incontinent of stool at times, and his medical 
disorders were then shown to include hemorrhoids.  He again 
complained of constipation, intermittent rectal bleeding, and 
hemorrhoids in January 1997; he also stated that he 
experienced incontinence of stool.  His medical care provider 
then ordered a sigmoidoscopy to be performed, but the medical 
records do not indicate that the testing was completed.

The RO provided the veteran a VA medical examination in 
January 1997, during which he reported that hemorrhoids had 
been a chronic problem since he was in service.  He also 
reported having undergone surgery for the hemorrhoids five 
years previously, which did not help.  He stated that he 
experienced pain with defecation and bleeding from the 
hemorrhoids twice a day, but he had not recently received 
medical treatment for the problem.  Physical examination 
revealed a large hemorrhoid at 11 o'clock and a smaller one 
at five o'clock.  The examiner described the hemorrhoids as 
non-bleeding and non-thrombosed.

During the January 2001 hearing the veteran testified that he 
had external, thrombosed hemorrhoids that caused considerable 
pain.  He stated that he had been instructed by doctors to 
not lift any weight in excess of 10 pounds, which he 
attributed to the hemorrhoid problem.  He stated that he had 
used over the counter medication, including bowel looseners, 
and that on a couple of occasions the doctors at VA had 
reduced the hemorrhoids.  He also stated that he suffered 
from constipation and vomiting, which he also attributed to 
the hemorrhoids.  He reported having had surgery on the 
hemorrhoids only once, and that no further surgery was 
recommended.  He testified that he would have a severe 
reaction if he ate certain things, resulting in bloating and 
vomiting.  He indicated that he had to stay close to a 
bathroom, but it is not clear from his testimony whether that 
was due to bowel or bladder problems.

VA treatment records indicate that in April 2001 the veteran 
reported experiencing a small amount of rectal bleeding due 
to hemorrhoids two or three times a week, with bowel 
movements.  He also reported having had surgery to remove the 
hemorrhoids in the 1970s.  He described his stool as hard, 
and also took medication for constipation.  A rectal 
examination was not performed.  His complaints were assessed 
as hemorrhoids, and he was given suppositories to control the 
bleeding.

During the October 2001 VA examination the veteran asserted 
that his bowel and hemorrhoid problems started with the 
treatment he received from VA in November 1994.  He 
complained of the hemorrhoids protruding, and stated that he 
ate soft foods so that he could have three to four bowel 
movements per day.  He also stated that he experienced 
urgency when having a bowel movement, and could become 
incontinent.  He reported having had a sigmoidoscopy or 
colonoscopy several years previously, but the examiner could 
not locate the results of any such testing.  Examination of 
the anus and rectum showed no evidence of internal or 
external hemorrhoids, with good anal sphincter tone.  The 
examiner ordered a sigmoidoscopy and barium enema to be 
completed in conjunction with the examination, but the 
veteran refused to participate in the testing.
Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.

Diagnostic Code 7336 for external or internal hemorrhoids 
provides a 20 percent rating if the disorder is manifested by 
persistent bleeding with secondary anemia, or with fissures.  
A 10 percent rating applies if the hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  The disorder is non-
compensable if mild or moderate.  38 C.F.R. § 4.114.
Standard of Review

The standard of review, in general, is set forth above and 
will not be repeated.  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2001).

Analysis

The veteran contends that his hemorrhoidal disorder warrants 
a higher rating than has been assigned.  The medical 
evidence, which has been discussed in some detail above, 
indicates that the hemorrhoidal disorder is manifested by 
hemorrhoids that occur intermittently and are not thrombosed, 
irreducible, or composed of excessive redundant tissue.  

Although the veteran has reported experiencing bleeding from 
the hemorrhoids, which he variously reported as occurring 
twice a day or two or three times a week, the evidence does 
not indicate that the bleeding has resulted in anemia; nor 
have the medical examinations revealed any evidence of 
fissures.  The examiner in January 1997 described the 
presence of two hemorrhoids, one of which was large, but none 
of the remaining medical evidence reveals any objective 
evidence of the veteran having hemorrhoids.  Indeed, the 
October 2001 examination did not reveal the presence of any 
hemorrhoids.

Although the Board has taken into consideration the finding 
of one large hemorrhoid in January 1997, the remainder of the 
objective medical evidence, including the January 1997 
report, does not indicate that the veteran's hemorrhoids are 
large, thrombotic, irreducible with excessive redundant 
tissue or with frequent recurrences.  Indeed, there has been 
no objective indication of hemorrhoids in the medical records 
since 1997.

Although the veteran characterized the hemorrhoids as 
thrombosed in his January 2001 hearing, the medical evidence 
does not support that characterization.  The examiner in 
January 1997 found that the hemorrhoids were not thrombosed 
and did not refer to any evidence of excessive redundant 
tissue.  The examiner in October 2001 found no evidence of 
internal or external hemorrhoids.

By the veteran's testimony, the hemorrhoids had been reduced 
by his physicians in the past.  However, there is no medical 
evidence which is supportive of such statement.  As described 
by the Board in connection with its discussion of the VCAA, 
the veteran has been accorded ample opportunity to furnish 
copies of, or point VA to, pertinent treatment records, but 
he has failed to do so.  

The veteran has also described a number of symptoms that he 
attributes to the hemorrhoids, including abdominal cramping, 
bloating, vomiting, constipation, and loose bowels.  Although 
the medical evidence documents multiple complaints related to 
the gastrointestinal system, such medical evidence does not 
indicate that those symptoms are related to the hemorrhoids.  
As previously stated, the medical evidence, other than the 
January 1997 examination report, does not document the 
presence of any hemorrhoids.  Based on this medical evidence, 
the Board finds, therefore, that consideration of the 
veteran's additional gastrointestinal complaints in 
determining the appropriate rating for hemorrhoids is not 
warranted.  As noted above, as a lay person without medical 
training the veteran is not competent to ascribe symptoms to 
a particular diagnosis.

In summary, for the reasons shown above the Board finds that 
the criteria for a compensable disability rating for 
hemorrhoids are not met.  The preponderance of the evidence 
is, therefore, against the claim of entitlement to a 
compensable rating for hemorrhoids.  The benefit sought on 
appeal is accordingly denied.


ORDER

The claim of entitlement to compensation under the provisions 
of 38 U.S.C. § 1151 for impotence and urinary dysfunction, 
claimed to be as a result of VA medical treatment received in 
November 1994, is denied.

The claim of entitlement to a compensable rating disability 
for hemorrhoids is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no   longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

